USCA11 Case: 19-12401    Date Filed: 12/10/2021   Page: 1 of 19




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 19-12401
                 ____________________

MARY PENELOPE LAKOSKEY,
AMOS LOVETT,
                                          Plaintiffs-Appellants,
versus
BONIFACIO FLORO,
Individually: Dr.,
HEATHER WALSH-HANEY,
Individually: Dr.,
MARGARITA ARRUZA,
Individually: Dr.,
VALERIE J. RAO,
Individually: Dr.,
OFFICE OF THE MEDICAL EXAMINER FOR DISTRICT FOUR,
USCA11 Case: 19-12401         Date Filed: 12/10/2021      Page: 2 of 19




2                       Opinion of the Court                   19-12401

                                                Defendants-Appellees.


                      ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 3:18-cv-01421-BJD-JRK
                    ____________________

Before BRANCH, LUCK, and ED CARNES, Circuit Judges.
LUCK, Circuit Judge:
       “[M]y heart’s best treasure was no more . . . .” 1
       To bury a parent is sad but inevitable. But no parent should
ever have to bury her child. That kind of loss is tragic and unfor-
gettable. Unfortunately, that is what Mary Lakoskey had to en-
dure, and she had to endure it twice––first, when her daughter Tina
was murdered, and then, over three decades later, when she
learned that the medical examiner’s office had retained some of
Tina’s remains without Ms. Lakoskey’s knowledge or permission.
Burying her daughter a second time “opened deep psychological




1William Wordsworth, Surprised by Joy (1815), reprinted in The Art of the
Sonnet 113, 113 (Stephen Burt & David Mikics eds., 2010) (noting that the
poem “responds to the loss of William Wordsworth’s daughter Catherine,
who died suddenly at age four”).
USCA11 Case: 19-12401            Date Filed: 12/10/2021         Page: 3 of 19




19-12401                   Opinion of the Court                               3

wounds” for Ms. Lakoskey “that had been clos[ed] for over three
decades.”
        For her trauma, Ms. Lakoskey sued three medical examin-
ers, a consultant for the medical examiner’s office, and the office
itself. Ms. Lakoskey alleged state law claims for outrageous inflic-
tion of emotional distress against the four individual defendants.
And she brought 42 U.S.C. section 1983 claims against all the de-
fendants for violating her procedural due process rights by depriv-
ing her of her constitutionally protected property interest in her
daughter’s remains without due process of law. 2 The district court
dismissed the section 1983 claims, concluding that Ms. Lakoskey
wasn’t denied procedural due process because state tort law pro-
vided an adequate postdeprivation process for remedying the vio-
lations of her property rights to her daughter’s remains. With the
federal claims dismissed, the district court declined to exercise sup-
plemental jurisdiction over the state law claims and remanded
them to the state court. We affirm.
                      FACTUAL BACKGROUND
      April 21, 1984 was a stressful day for Ms. Lakoskey. Her sev-
enteen-year-old daughter, Tina Lovett, went missing. That stress
soon turned to heartrending grief as a little over two weeks later,
law enforcement found her daughter face down, naked, and dead


2 Tina’s brother, Amos Lovett, was a co-plaintiff and joins Ms. Lakoskey in this

appeal. For ease of reference, we refer to Ms. Lakoskey throughout this opin-
ion as representing his interests in addition to her own.
USCA11 Case: 19-12401        Date Filed: 12/10/2021    Page: 4 of 19




4                      Opinion of the Court                19-12401

at the end of an unnamed dirt road in an area used as a dumping
ground. The body was highly decomposed. The news of Tina’s
death sent Ms. Lakoskey into shock and triggered a mental break-
down requiring hospitalization.
        Unaware of the manner or cause of death, law enforcement
transferred Tina’s body to the medical examiner’s office in Jackson-
ville, Florida. The medical examiner at the time, Dr. Bonifacio
Floro, took custody of the body. Dr. Floro was able to determine
the manner of death—homicide—but not the cause of death due
to the body’s highly decomposed state. Three days after law en-
forcement found the body, Ms. Lakoskey signed a release author-
izing the medical examiner, “upon conclusion of his duties,” to de-
liver Tina’s remains to a funeral home. Around that time, Dr.
Floro delivered some of the remains to the funeral home, but, un-
beknownst to Ms. Lakoskey, retained the rest. As a result, Ms.
Lakoskey unknowingly buried only some—but not all—of Tina’s
remains following her 1984 funeral.
       Over the years, medical examiners Dr. Floro, Dr. Margarita
Arruza, and Dr. Valerie Rao and consultant Dr. Heather Walsh-
Haney passed the rest of Tina’s remains back and forth between
the medical examiner’s office, the University of Florida, and Florida
Gulf Coast University. Dr. Floro, the original medical examiner
when Tina was murdered, kept her remains for nearly eight years,
and then he gave them to the University of Florida. The University
of Florida had them for a little more than eight years, and then Dr.
Walsh-Haney, as a University of Florida employee, gave them to
USCA11 Case: 19-12401       Date Filed: 12/10/2021     Page: 5 of 19




19-12401               Opinion of the Court                        5

Dr. Arruza, who by then was the medical examiner. Dr. Arruza
had them for a little over five years, at which point she returned
them to Dr. Walsh-Haney, who was now working for Florida Gulf
Coast University. Dr. Walsh-Haney had them for eleven years and
then gave them to Dr. Rao, who was the new medical examiner.
And Dr. Rao had them for one year before she notified Ms. Lakos-
key that the medical examiner’s office still possessed some of Tina’s
remains. Until then, no one had provided notice or obtained per-
mission from Ms. Lakoskey or any other family member to keep
any of the remains.
       After thirty-three years, Ms. Lakoskey got the rest of her
daughter’s remains back. Dr. Rao released them to a funeral home,
and on August 31, 2018, Ms. Lakoskey and other family members
stood witness as funeral staff dug up Tina’s grave, brought her cas-
ket to the funeral home, and placed the old remains together with
the newly discovered remains in a new casket. Ms. Lakoskey and
other family members then held a second funeral and re-buried
Tina.
                    PROCEDURAL HISTORY
       On October 17, 2018, Ms. Lakoskey filed a complaint in state
court against Drs. Floro, Arruza, Walsh-Haney, and Rao and the
medical examiner’s office. She alleged that the defendants violated
section 1983 by depriving her of her constitutionally protected
property interest in her daughter’s remains without due process of
law. She also brought outrageous infliction of emotional distress
claims against the individual defendants under Florida common
USCA11 Case: 19-12401       Date Filed: 12/10/2021     Page: 6 of 19




6                      Opinion of the Court                19-12401

law. She sought compensatory and punitive damages for all claims
and also attorney’s fees and costs for the section 1983 claims.
       The defendants removed the case to the Middle District of
Florida and moved to dismiss the complaint. They argued that Ms.
Lakoskey could not make out a procedural due process claim be-
cause she had an adequate postdeprivation state law tort remedy.
The individual defendants also argued that they were entitled to
qualified immunity on the procedural due process claims. Drs.
Floro, Arruza, and Rao added that they were entitled to sovereign
immunity on the state law claims, see Fla. Stat. § 768.28(9)(a), and
Dr. Walsh-Haney added that, with respect to the procedural due
process claim against her, she had no legal duty to notify Ms. Lakos-
key when accepting, storing, or returning Tina’s remains.
       The medical examiner’s office maintained that it was a state
agency entitled to Eleventh Amendment immunity. And it further
asserted that the allegations in the complaint did not satisfy the
“policy or custom” requirement for municipal liability under sec-
tion 1983. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694
(1978).
       The district court granted the dismissal motions. As to the
section 1983 procedural due process claims, the district court dis-
missed them because Ms. Lakoskey had an adequate postdepriva-
tion tort remedy. “[A]t least some adequate post[]deprivation rem-
edy [wa]s available to [Ms. Lakoskey] and thus,” the district court
reasoned, “no procedural due process violation ha[d] occurred.”
As alternative grounds, the district court dismissed the section 1983
USCA11 Case: 19-12401            Date Filed: 12/10/2021        Page: 7 of 19




19-12401                  Opinion of the Court                               7

procedural due process claims against the individual defendants
based on qualified immunity (because Ms. Lakoskey failed to show
that “a right to a decedent’s remains was clearly established at the
time of the violation”). And the district court dismissed the section
1983 claim against the medical examiner’s office because the com-
plaint was “devoid of allegations” of the office’s “policies or cus-
toms.” Having dismissed the federal claims, the district court de-
clined to exercise supplemental jurisdiction over the state law
claims and remanded them to state court.
      Ms. Lakoskey appeals the dismissal of her section 1983 pro-
cedural due process claims against Drs. Floro, Azzura, Walsh-
Haney, and Rao and the medical examiner’s office. 3
                        STANDARD OF REVIEW
         We review de novo a district court’s order granting a mo-
tion to dismiss, accepting the complaint’s well-pleaded factual alle-
gations as true and “draw[ing] all reasonable inferences in the plain-
tiff’s favor.” Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010). To
avoid dismissal for failure to state a claim, “a complaint must con-
tain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)).



3 Ms. Lakoskey does not appeal the part of the district court’s order remanding

the state law claims.
USCA11 Case: 19-12401         Date Filed: 12/10/2021      Page: 8 of 19




8                       Opinion of the Court                   19-12401

                            DISCUSSION
        Ms. Lakoskey contends that, in three ways, the district court
erred in dismissing her section 1983 procedural due process claims.
First, she argues, the district court erred by concluding that Drs.
Floro, Arruza, Walsh-Haney, and Rao were entitled to qualified
immunity because Ms. Lakoskey’s right to her daughter’s remains
was not clearly established. Second, Ms. Lakoskey asserts, the dis-
trict court erred by concluding that she did not allege the medical
examiner’s office had a custom or policy of depriving loved ones of
their family members’ remains. And third, Ms. Lakoskey argues,
the district court erred by concluding that her procedural due pro-
cess rights were not violated because she had an adequate postdep-
rivation tort remedy.
         We focus on this last argument because “a [section] 1983
claim alleging a denial of procedural due process requires proof of
three elements: (1) a deprivation of a constitutionally-protected
liberty or property interest; (2) state action; and (3) constitutionally-
inadequate process.” Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th
Cir. 2003). If Ms. Lakoskey had a constitutionally adequate process
to remedy the deprivation of her property interest in her daughter’s
remains, then she has not been denied procedural due process and
we don’t have to decide the qualified immunity or municipal liabil-
ity issue. See Ross v. Clayton County, 173 F.3d 1305, 1310 (11th
Cir. 1999) (“The fact that [the plaintiff’s] constitutional due process
rights were not violated . . . obviates the qualified immunity is-
sue . . . .”); Myers v. Klevenhagen, 97 F.3d 91, 96 (5th Cir. 1996) (per
USCA11 Case: 19-12401        Date Filed: 12/10/2021     Page: 9 of 19




19-12401               Opinion of the Court                         9

curiam) (“[B]ecause a postdeprivation state remedy existed, which
the plaintiffs have failed to show was inadequate, [the plaintiffs
have failed] to state an actionable constitutional claim under sec-
tion 1983. Having found no constitutional violation on this record,
we need not reach the issue of qualified immunity or the other re-
maining issues raised by the parties in their briefs.”).
        As to the constitutionally inadequate process element, Ms.
Lakoskey argues “that the continued retention of [her] personal
property”—her daughter’s remains—“violate[d] [her] procedural
due process rights.” See Lindsey v. Storey, 936 F.2d 554, 561 (11th
Cir. 1991). But, “[e]ven assuming the continued retention of [her]
personal property [wa]s wrongful, no procedural due process vio-
lation has occurred ‘if a meaningful postdeprivation remedy for the
loss is available.’” See id. (quoting Hudson v. Palmer, 468 U.S. 517,
533 (1984)). This is because “the state’s action is not complete until
and unless it provides or refuses to provide a suitable postdepriva-
tion remedy.” Id. (quoting Hudson, 468 U.S. at 533). “[A]s long as
some adequate postdeprivation remedy is available, no due process
violation has occurred,” id. (citing Hudson, 468 U.S. at 533), be-
cause “the state may cure a procedural deprivation by providing a
later procedural remedy,” McKinney v. Pate, 20 F.3d 1550, 1557
(11th Cir. 1994) (en banc). “[O]nly when the state refuses to pro-
vide a process sufficient to remedy the procedural deprivation does
a constitutional violation actionable under section 1983 arise.” Id.
      Ms. Lakoskey “ha[s] failed to state a valid procedural due
process claim because [she] ha[s] not alleged that [Florida] law
USCA11 Case: 19-12401       Date Filed: 12/10/2021     Page: 10 of 19




10                     Opinion of the Court                 19-12401

provided [her] with an inadequate post[]deprivation remedy.” See
Tinney v. Shores, 77 F.3d 378, 382 (11th Cir. 1996) (per curiam).
Her complaint, in fact, alleged the opposite: that she had an ade-
quate postdeprivation remedy for violations of her property inter-
est in her daughter’s remains. Ms. Lakoskey alleged that Drs.
Floro, Arruza, Walsh-Haney, and Rao’s outrageous conduct in
keeping the remains caused her severe emotional distress that was
actionable under Florida tort law.
        We’ve “held that a judicial post[]deprivation cause of action
satisfies due process.” Carcamo v. Miami-Dade County, 375 F.3d
1104, 1106 (11th Cir. 2004) (per curiam); accord Tinney, 77 F.3d at
381–82 (“[T]he state tort remedies available to the prisoner satisfied
the prisoner’s due process rights because due process does not re-
quire a pre[]deprivation hearing where such a hearing would be
impracticable—i.e., where the deprivation results from an em-
ployee’s negligent act.”). Even if “the state’s remedial procedure
[does] not provide all relief available under section 1983,” “as long
as the remedy ‘could have fully compensated [Ms. Lakoskey] for
the property loss [s]he suffered,’ the remedy satisfies procedural
due process.” See McKinney, 20 F.3d at 1564 (quoting Parratt v.
Taylor, 451 U.S. 527, 544 (1981)).
       Ms. Lakoskey’s complaint seeks essentially the same relief—
mainly compensatory and punitive damages—for her procedural
due process claims as she does for her outrageous infliction of emo-
tional distress claims against the same individual defendants for the
same conduct. Her complaint shows that she has an adequate
USCA11 Case: 19-12401       Date Filed: 12/10/2021    Page: 11 of 19




19-12401               Opinion of the Court                       11

postdeprivation remedy available to her: the tort claims she
brought alongside her section 1983 claims. And Florida law recog-
nizes the cause of action Ms. Lakoskey alleged in her complaint—
outrageous infliction of emotional distress when the alleged mis-
conduct involves a dead body. See Williams v. City of Minneola,
575 So. 2d 683, 694 (Fla. Dist. Ct. App. 1991); see also Crocker v.
Pleasant, 778 So. 2d 978, 982 (Fla. 2001) (negligent handling of a
dead body); Kirksey v. Jernigan, 45 So. 2d 188, 189 (Fla. 1950) (tor-
tious interference with a dead body); Andrews v. McGowan, 739
So. 2d 132, 134 (Fla. Dist. Ct. App. 1999) (conversion).
       Ms. Lakoskey argues, quoting Zinermon v. Burch, 494 U.S.
113 (1990), that “[i]n situations where the [s]tate feasibly can pro-
vide a predeprivation hearing before taking property, it generally
must do so regardless of the adequacy of a postdeprivation tort
remedy to compensate for the taking.” See id. at 132. But, as the
Supreme Court explained in Parratt and Hudson, “an unauthorized
intentional”—or even “negligent”—“deprivation of property by a
state employee does not constitute a violation of the procedural
requirements of the Due Process Clause of the 14th Amendment if
a meaningful post[]deprivation remedy for the loss is available.”
Tinney, 77 F.3d at 381–82 (emphasis omitted) (quoting Hudson,
468 U.S. at 533 and citing Parratt, 451 U.S. at 537–38). “Pre[]depri-
vation process is impractical ‘where a loss of property is occasioned
by a random, unauthorized act by a state employee, rather than by
an established state procedure,’ because ‘the state cannot know
when such deprivations will occur.’” Nat’l Ass’n of Bds. of
USCA11 Case: 19-12401      Date Filed: 12/10/2021    Page: 12 of 19




12                     Opinion of the Court               19-12401

Pharmacy v. Bd. of Regents of the Univ. Sys. of Ga., 633 F.3d 1297,
1317 (11th Cir. 2011) (quoting Hudson, 468 U.S. at 532–33).
       Here, Ms. Lakoskey alleged in her complaint that Drs. Floro,
Arruza, Walsh-Haney, and Rao acted negligently or intentionally
when they deprived her of her daughter’s remains. For Dr. Floro,
for example, Ms. Lakoskey claimed that he released some of Tina’s
remains “upon conclusion of his duties with respect to [her] body,”
but retained the rest of the remains without informing Ms. Lakos-
key or getting her permission. Dr. Floro kept Tina’s remains for
nearly eight years, Ms. Lakoskey continued, until he released them
to the University of Florida. But, by then, there was “no investiga-
tion or prosecution” into Tina’s murder, and Florida law “pro-
hibit[ed] such institutions from receiving remains for such pur-
poses.” According to the complaint, Dr. Floro acted “outrageously
or recklessly” when he “misrepresented” to Ms. Lakoskey that she
was receiving all of Tina’s remains when, in fact, he “maintained
the majority of [the] remains in his possession,” and then gave
them to the University of Florida, with “no lawful purpose.”
       For Dr. Arruza, the complaint alleged that she received
Tina’s remains from the University of Florida and “retained posses-
sion” of them for over five years without giving notice or getting
permission from Ms. Lakoskey at any time. Dr. Arruza did so, the
complaint asserted, even though retaining possession of the re-
mains without notice or permission “was explicitly proscribed by
Florida law.” After five years, Dr. Arruza transferred Tina’s re-
mains to Dr. Walsh-Haney at Florida Gulf Coast University. Ms.
USCA11 Case: 19-12401      Date Filed: 12/10/2021     Page: 13 of 19




19-12401               Opinion of the Court                      13

Lakoskey claimed that Dr. Arruza acted “outrageously or reck-
lessly,” and with “no lawful purpose,” when she retained Tina’s re-
mains and transferred them to Florida Gulf Coast University.
       For Dr. Walsh-Haney, the allegations provided that she had
custody of Tina’s remains for about eleven years, and during all
that time, there was “no ongoing investigation or prosecution for
[Tina’s] murder” and “no lawful reason for [Dr. Walsh-Haney] to
retain [Tina’s] remains.” Storing Tina’s remains “served no law en-
forcement purpose,” the complaint stated, and Dr. Walsh-Haney
did not give notice or get permission from Ms. Lakoskey. Dr.
Walsh-Haney “outrageously or recklessly retained” Tina’s re-
mains, Ms. Lakoskey asserted.
       And for Dr. Rao, the complaint stated that she received
Tina’s remains in July 2016 and “retained” them for a year without
providing notice or getting permission from Ms. Lakoskey. Retain-
ing Tina’s remains, the allegations continued, “served no lawful
purpose and was explicitly proscribed by Florida law.” And Dr.
Rao “outrageously or recklessly retained” Tina’s remains and al-
lowed Florida Gulf Coast University to have them before she re-
ceived them.
       While Ms. Lakoskey alleged that Drs. Floro, Arruza, Walsh-
Haney, and Rao acted “outrageously or recklessly” and with “no
lawful purpose” when they “retain[ed] possession of [Tina’s] re-
mains without providing notice to [Ms. Lakoskey], or obtaining
[her] permission,” Ms. Lakoskey “d[id] not allege that any of the
[individual defendants] were acting pursuant to an established state
USCA11 Case: 19-12401       Date Filed: 12/10/2021    Page: 14 of 19




14                     Opinion of the Court                19-12401

procedure designed to deprive individuals of their [property
rights].” See id. at 1318. Her complaint said the opposite: that Drs.
Floro, Arruza, Walsh-Haney, and Rao were acting contrary to es-
tablished state procedures when they retained and transferred
Tina’s remains. Ms. Lakoskey accused Dr. Floro of violating the
state’s Medical Examiner’s Act by releasing Tina’s remains to the
University of Florida. And she alleged that, in 1998, the Act was
amended to require medical examiners to get the approval of a de-
cedent’s next of kin before retaining the decedent’s remains or giv-
ing them to a university for a purpose other than determining the
decedent’s identity or cause of death. Drs. Floro, Arruza, Walsh-
Haney, and Rao were not acting pursuant to an established state
procedure when they kept and transferred Tina’s remains; Ms.
Lakoskey alleged that they were acting outrageously and recklessly
and contrary to the established state procedure.
       “[A]n unauthorized intentional”—or even “negligent”—
“deprivation of property by a state employee does not constitute a
violation of the procedural requirements of the Due Process Clause
of the 14th Amendment if a meaningful post[]deprivation remedy
for the loss is available.” Tinney, 77 F.3d at 381–82 (emphasis omit-
ted) (quoting Hudson, 468 U.S. at 533 and citing Parratt, 451 U.S.
at 537–38). Because Ms. Lakoskey alleged that Drs. Floro, Arruza,
Walsh-Haney, and Rao negligently or intentionally deprived her of
her daughter’s remains by violating the Act, predeprivation hear-
ings would have been impracticable. Here, “[a]ll that due process
requires . . . is a post[]deprivation ‘means of redress for property
USCA11 Case: 19-12401        Date Filed: 12/10/2021      Page: 15 of 19




19-12401                Opinion of the Court                         15

deprivations satisfying the requirements of procedural due pro-
cess.’” McKinney, 20 F.3d at 1563 (alteration adopted) (quoting
Parratt, 451 U.S. at 537). Ms. Lakoskey has that in the state tort
claims she set out in her complaint. See, e.g., Williams, 575 So. 2d
at 694.
        For the first time in her reply brief, Ms. Lakoskey contends
that her state tort claims are not an adequate postdeprivation rem-
edy for violating her property rights to her daughter’s remains. She
argues that the state tort remedies are not adequate because the
defendants have sovereign immunity under state law, see Fla. Stat.
§ 768.28(9)(a), and because Florida’s “impact rule” for intentional
infliction of emotional distress claims bars damages absent physical
injuries, see R.J. v. Humana of Fla., Inc., 652 So. 2d 360, 362 (Fla.
1995), or malice, see Kirksey, 45 So. 2d at 189.
       We normally don’t consider arguments raised for the first
time in the appellant’s reply brief. Johnson v. Miami-Dade County,
948 F.3d 1318, 1327 (11th Cir. 2020) (per curiam) (“This Court re-
peatedly has refused to consider issues raised for the first time in an
appellant’s reply brief.” (alterations adopted; quotation omitted)).
But, even if we consider Ms. Lakoskey’s new reply brief arguments,
we disagree that the postdeprivation remedies are inadequate.
       Our precedent clearly forecloses the first argument because,
under Rittenhouse v. DeKalb County, 764 F.2d 1451 (11th Cir.
1985), sovereign immunity does not make a postdeprivation rem-
edy inadequate even if it defeats the plaintiff’s claim. See id. at 1459
(agreeing with the Fourth Circuit that the opportunity to
USCA11 Case: 19-12401        Date Filed: 12/10/2021     Page: 16 of 19




16                      Opinion of the Court                 19-12401

adjudicate an affirmative defense like sovereign immunity is an ad-
equate remedy whether or not the claim can overcome the de-
fense); Powell v. Ga. Dep’t of Hum. Res., 114 F.3d 1074, 1082 n.11
(11th Cir. 1997) (“[The plaintiff] argues that th[e] postdeprivation
process is inadequate because the [s]tate has invoked sovereign im-
munity as to any possible claims . . . . However, assuming . . . that
the [s]tate is immune, [the plaintiff’s] argument is foreclosed by our
decision in Rittenhouse . . . .”).
        As for the impact rule, although generally in Florida, “before
a plaintiff can recover damages for emotional distress caused by the
negligence of another, the emotional distress suffered must flow
from physical injuries the plaintiff sustained in an impact,” R.J., 652
So. 2d at 362 (quoting Reynolds v. State Farm Mut. Auto. Ins. Co.,
611 So. 2d 1294, 1296 (Fla. Dist. Ct. App. 1992)), “[t]he impact rule
does not bar claims grounded on [a] tortfeasor’s malice, great indif-
ference, willful or wanton conduct, or outrageous conduct,” Wil-
liams v. Boyd-Panciera Fam. Funeral Care, Inc., 293 So. 3d 499, 501
(Fla. Dist. Ct. App. 2020) (citing Gonzalez v. Metro. Dade Cnty.
Pub. Health Tr., 651 So. 2d 673, 675 (Fla. 1995), among other cases).
And Florida courts have rejected the application of the rule to cases
concerning negligent mishandling of, or tortious interference with,
dead bodies where the defendant’s conduct demonstrates malice
or its equivalent. See Kirksey, 45 So. 2d at 189 (explaining that the
rule does not apply to tort actions where the alleged misconduct
itself “reasonably impl[ies] malice” or suggests an “entire want of
care of attention to duty, or great indifference to the persons,
USCA11 Case: 19-12401       Date Filed: 12/10/2021    Page: 17 of 19




19-12401               Opinion of the Court                       17

property, or rights of others,” implying malice; and observing that
“[t]he right to recover, in such cases, is especially appropriate to
tortious interference with rights involving dead human bodies,
where mental anguish to the surviving relatives is not only the nat-
ural and probable consequence of the character of wrong commit-
ted, but indeed is frequently the only injurious consequence to fol-
low from it” (emphasis added)); Boyd-Panciera, 293 So. 3d at 501–
02 (“[T]he ‘absence of physical impact does not bar a claim for the
negligent mishandling of a dead body under Florida law’ where the
defendant’s conduct is malicious or willful and wanton.” (quoting
Gonzalez, 651 So. 2d at 675)).
        Here, Ms. Lakoskey alleged that the defendants’ “outra-
geous[] or reckless[]” conduct caused her severe emotional distress,
and Florida courts have recognized, absent physical impact, the
very “cause of action for outrageous infliction of emotional distress
by reckless conduct in connection with . . . a dead body” that she
brought in this case. Williams, 575 So. 2d at 694. Though this tort
may be difficult to prove factually, the burden of the postdepriva-
tion remedy does not affect the adequacy of the remedy unless it
makes the remedy completely unavailable. See McKinney, 20 F.3d
at 1563–64 (finding adequate the Florida remedy of certiorari re-
view); Lake Lucerne Civic Ass’n v. Dolphin Stadium Corp., 878
F.2d 1360, 1369 (11th Cir. 1989) (explaining the “restricted scope”
of this remedy); see also Rittenhouse, 764 F.2d at 1459.
      In essence, Ms. Lakoskey argues that the impact rule and
sovereign immunity will make her recovery more challenging in
USCA11 Case: 19-12401        Date Filed: 12/10/2021      Page: 18 of 19




18                      Opinion of the Court                  19-12401

state court. But a plaintiff’s ability or inability “to recover under
[state law] remedies the full amount which [s]he might receive in a
[section] 1983 action is not . . . determinative of the adequacy of the
state remedies.” Hudson, 468 U.S. at 535. While recovery might
be challenging, it is not impossible; a plaintiff can still achieve ade-
quate relief. See Lindsey, 936 F.2d at 561 (“Hudson made clear that
as long as some adequate postdeprivation remedy is available, no
due process violation has occurred.”). “Because [Ms. Lakoskey] has
had access to an adequate postdeprivation remedy, no procedural
due process violation has occurred . . . .” Id.; accord Arnaud v.
Odom, 870 F.2d 304, 306, 309 (5th Cir. 1989) (finding no procedural
due process violation when “adequate state postdeprivation pro-
cess [wa]s available to remedy the injuries asserted” against a coro-
ner who, unbeknownst to the plaintiffs, “performed . . . grisly con-
trolled experiments on” their baby girl’s dead body). As the Su-
preme Court explained in Parratt, our decision today avoids turn-
ing “the Fourteenth Amendment [into] a font of tort law to be su-
perimposed upon whatever systems may already be administered
by the [s]tates.” 451 U.S. at 544 (quoting Paul v. Davis, 424 U.S.
693, 701 (1976)).
                           CONCLUSION
       We agree with the district court that Ms. Lakoskey failed to
state a claim for relief under section 1983. She could not establish
that she received constitutionally inadequate process because she
had an adequate postdeprivation state law remedy. Although we
sympathize deeply with her loss and regret the ordeals she
USCA11 Case: 19-12401      Date Filed: 12/10/2021   Page: 19 of 19




19-12401              Opinion of the Court                     19

experienced surrounding her daughter’s remains, we affirm the dis-
trict court’s dismissal of her federal claims.
      AFFIRMED.